The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al. in view of JP 2015/209466, herein ‘466 (English language translation supplied by applicants in the IDS dated 9/27/19).
	Nakabayashi et al. teach a light emitting device.  It is configured to emit light hav-ing a peak wavelength of 320 or more, has a substrate including a conductive member which contains silver and has a sealing member made of cured silicone. See paragraph 14 and 43 which refer to the wavelength of the light emitted, paragraph 48 which refers to the electrically conductive member made from silver and paragraphs 46 and 49 which refer to silicone as a preferred sealing member.  The silicone can additionally contain a filler.  
	This differs from that claimed in that it does not specifically teach the silicone sealing member prepared from (A) to (D) as claimed.
	‘466 teaches a silicone composition having various benefits as detailed in para-graph 1.  This is useful in electronic components to remove heat.  See paragraph 2.  The composition contains an alkenyl organopolysiloxane (A) meeting claimed (A), an SiH containing siloxane meeting claimed (B) and a hydrosilylation catalyst meeting claimed (C).  See for instance paragraphs 14 and on and 34 to 40.  This also contains a filler and a component which improves the dispersibility of the filler.  Of particular importance see the component (B) in ‘466.  This structure is clearly shown in the actual JP reference and meets claimed (D).  For instance in the JP reference paragraphs 26 and on show specific compounds that differ from claimed (D) only in that they do not contain a zinc metal.  This difference is remedied by the specific teachings in ‘466 that M can be zinc (paragraph 24 ‘466 English language translation).  Thus ‘466 teaches the silicone composite as claimed.

	For claims 2 to 4 please see the description in paragraphs 21 and on of the English language translation as well as the specific structures shown in paragraph 26 and on of the JP document.  
	For claim 5 please see paragraph 20 of the translation of ‘466.
	For claim 7 again see paragraph 48 of Nakabayashi et al.
	For claim 8 see the figures in Nakabayashi et al. which show a recess and a lateral wall.  See also the abstract.
	For claim 9, the Examiner notes that this property is not specifically disclosed by the combination of Nakabayashi et al. and JP ‘466 but this is a property that is the direct result of the composition and device claimed such that such a property will be the inevitable result of the combination noted above.
	For claims 18 to 20 note that these limitations are addressed supra as they apply to claims 7, 2 and 8.
	For claims 6 and 10 to 17, which are directed to an amount of (D) of from .1 to .5 parts by mass per total of (A) and (B), the Examiner acknowledges that paragraph 27 teaches a preferred range of from 1 to 50 parts by mass per 100 parts (A) (correspond-ing to claimed (A)).  Note though that this does not reflect the amount of SiH siloxane in the composition of ‘466 (i.e. claimed (B)) such that the amount of the component corresponding to claimed (D) in ‘466 can be present in an amount less than 1 part per 100 parts of the corresponding amount of (A) and (B).  Paragraph 27 also teaches that the quantity is selected such that the compound can improve dispersibility of the heat.  One having ordinary skill in the art would have found it obvious to adjust the amount of (D) in the composition of ‘466 in an effort to optimize the properties associated therewith and would have found an amount within the claimed range to have been obvious and well within routine experimentation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/18/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765